         Case 1:17-cv-01515-WHP Document 60 Filed 10/14/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                                       :
 470 WEST 42 STREET GOURMET,                           :
 INC., d/b/a TREEHAUS MIMA,                            :           17cv1515
                                                       :
                       Plaintiff,                      :           ORDER
                                                       :
                -against-                              :
                                                       :
 YOUNG MAN KIM, et. al.,                               :
                                                       :
                       Defendants.                     :
                                                       :

WILLIAM H. PAULEY III, Senior United States District Judge:

               In view of the closure of Plaintiff’s bankruptcy proceeding, this Court directs the

parties to provide a status report regarding whether this case should be re-opened or permanently

closed by November 4, 2020.

Dated: October 14, 2020
       New York, New York
